Title: From George Washington to Major Henry Lee, Jr., 16 October 1778
From: Washington, George
To: Lee, Henry Jr.


          
            Dr Sir
            Head Quarters [Fredericksburg] 16th Otbr 1778
          
          I have been duly favoured with your letter of the 14th Inst. respecting Capt. Lindsays resignation.
          Altho’ I give up with regret an officer of Captn Lindsays approved military worth, yet I cannot but acquiesce in his desire to resign; being persuaded, that without his private concerns were of the most pressing nature and demanded his personal attention he would not think of retiring—You will be pleased to signify to the Captn my approbation and that his commission will be received when he pleases to send it. I am &c.
        